Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 8/17/2022 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 5/18/2022.
Claim Status
Claims 1-19 are pending.
Claims 15-19 are withdrawn, non-elected without traverse. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Scott W. Brim, Reg. No. 51,500 on 8/22/2022. 
The application has been amended as follows: 
Claim 1. (Currently Amended) A method for forming a semiconductor structure, comprising: 
providing a base comprising: 
a device region, 
a dummy device region, 
an isolation layer, 
gate structures located on the isolation layer, 
a first mask layer located on the gate structures, 
a source-drain plug located between the gate structures and on the isolation layer, and 
a second mask layer located on the source-drain plug; 
removing the first mask layer on the gate structures located on the isolation layer that are in the dummy device region, and forming, in the first mask layer, a first opening exposing the gate structures located on the isolation layer that are in the dummy device region; 
removing the second mask layer on the source-drain plug located in the dummy device region, and forming, in the second mask layer, a second opening exposing the source-drain plug located in the dummy device region; 
removing, using the remaining first mask layer and second mask layer as masks, the gate structures exposed by the first opening and the source-drain plug exposed by the second opening, forming a gate groove at a bottom of the first opening, and forming a source-drain groove at a bottom of the second opening; and 
forming a dielectric layer in the gate groove and the source-drain groove.
Claims 15-19 are canceled. 

Reasons for Allowance
Claims 1-14 are allowed as the reasons stated in the previous Non-Final Office Action dated on 5/18/2022. Specifically, the most relevant prior art references (US 2021/0098466 A1 to Liaw in combination of US 2020/0075409 A1 to Wang) does not teach the limitations of “removing the first mask layer on the gate structures located on the isolation layer that are in the dummy device region, and forming, in the first mask layer, a first opening exposing the gate structures located on the isolation layer that are in the dummy device region; removing the second mask layer on the source-drain plug located in the dummy device region, and forming, in the second mask layer, a second opening exposing the source-drain plug located in the dummy device region; removing, using the remaining first mask layer and second mask layer as masks, the gate structures exposed by the first opening and the source-drain plug exposed by the second opening, forming a gate groove at a bottom of the first opening, and forming a source-drain groove at a bottom of the second opening; and forming a dielectric layer in the gate groove and the source-drain groove” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-14, they are allowed due to their dependencies of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898